Case 4:17-cv-13292-LVP-EAS ECF No. 200, PageID.6320 Filed 08/17/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


AFT MICHIGAN,                            Hon. Linda V. Parker, District Judge

      Plaintiff,                         Case No: 17-cv-13292

v.

PROJECT VERITAS, et al.,

      Defendants
__________________________________________________________________
MARK H. COUSENS                     PAUL M. MERSINO
Attorney for the Plaintiff          Attorney for Defendants
26261 Evergreen Road, Suite 110     BUTZEL LONG
Southfield, Michigan 48076          150 W. Jefferson, Suite 100
cousens@cousenslaw.com              Detroit, Michigan 48226
248-355-2150                        mersino@butzel.com
P12273                              313-225-7000
                                    P72179

JOSEPH E. SANDLER                        STEPHEN R. KLEIN
Attorney for Plaintiff                   Attorney for Defendants
Sandler Reiff Lamb Rosenstein            Barr & Klein PLLC
& Birkenstock PC                         1629 K Street NW
1090 Vermont Ave., N.W. Suite 750        Suite 300
Washington D.C. 20005                    Washington, DC 20006
202-479-1111                             202-804-6676
sandler@sandlerreiff.com                 steve@barrklein.com


REPLY OF PLAINTIFF AFT MICHIGAN TO DEFENDANTS’ RESPONSE
             TO PLAINTIFF’S MOTION TO STRIKE
           NOTICE OF SUPPLEMENTAL AUTHORITY
Case 4:17-cv-13292-LVP-EAS ECF No. 200, PageID.6321 Filed 08/17/21 Page 2 of 5




      Plaintiff AFT Michigan briefly replies to Defendants’ Response (ECF No.

199) to Plaintiff’s Motion to Strike (ECF No.195) Defendants’ “Notice of

Supplemental Authority” (ECF No. 190).

      First, Defendants’ “Notice of Supplemental Authority” is not, in fact, a real

notice of supplemental authority. It is a 14-page supplemental brief. It is not

comparable to the simple one-page notice filed by Plaintiff in this case (ECF No.

47). Nor is it comparable to the simple 2-page notices filed in Smith v. Stellar

Recovery, Inc. 2017 WL 1336075 (E.D. Mich. Feb 7, 2017), No. 15-cv-11717 ECF

Nos. 56 & 57; nor to the 4-page notice (including the new authority) filed in Moore

v. Auto Club Servs., 2020 WL 2836326 (E.D. Mich., May 31, 2020 (Page Hood,

C.J.), No. 19-cv-10403 ECF No. 24.

      Second, there is no case actually holding that a party may file even a notice of

supplemental authority, let alone a 14-page supplemental brief, without leave of

court. In Smith, relied upon by Defendants (ECF No. 199 at 2-3, PageID.6314-15),

this Court admonished that “[b]oth parties are advised to seek leave of court before

filing pleadings which are not provided by the local rules.;…” Smith, 2017 WL

1336075 at *8. In CMS Energy ERISA Litigation, 312 F. Supp. 2d 898 (E.D Mich.

2004), also cited by Defendants (ECF No. 199 at 3, PageID.6315), the parties first

filed motions for leave to file their notices of supplemental authority. CMS, 312 F.

Supp. 2d at 903 n.3. In yet another case relied upon by Defendants (id.), U.S. v.


                                          2
Case 4:17-cv-13292-LVP-EAS ECF No. 200, PageID.6322 Filed 08/17/21 Page 3 of 5




William Beaumont Hospitals, 2019 WL 9094425 (E.D. Mich., June 7, 2019), the

filing party first sought leave to supplement its brief with the new authority. And in

Cain v. Redbox Automated Retail, LLC, 981 F. Supp. 2d. 674 (E.D. Mich.

2013)(cited by Beaumont), the plaintiff likewise filed a motion for leave to file the

notice of supplemental authority. Cain, 981 F. Supp. 2d at 677 n.1.

      In the case cited by Defendants decided by           Judge Parker,     Page v.

Commissioner of Social Security, No. 17-cv-13716-LVP, 2019 WL 1109950 (E.D.

Mich. March 11, 2019), there was no standalone notice of supplemental authority

filed. Rather the parties filed objections to a Magistrate’s report, as allowed by the

Federal Rules of Civil Procedure and Local Rules in the normal course, and merely

attached new authority to those objections. No. 17-cv-13716, ECF Nos. 26 & 27.

      As the Court held in Harshaw v. Bethany Christian Services, No. 08-cv-104,

2010 WL 610262 (W.D. Mich. Feb 19, 2010), a party may have good cause to file

a sur-reply or other supplemental brief but, if so, the party is “obligated to assert

such good cause in a motion for leave to file a supplemental brief . . . even where

the party seeking to file the supplemental brief has new authority….” Harshaw,

2010 WL 610262 at *1. Here, in their 14-page supplemental brief, Defendants put

forward a lengthy legal argument that the Supreme Court decision in Americans for

Prosperity Foundation v. Bonta, 141 S. Ct. 2373 (2021) affects the validity of the

analysis applied by the Magistrate Judge in her ruling (ECF No. 152) on Plaintiff’s


                                          3
Case 4:17-cv-13292-LVP-EAS ECF No. 200, PageID.6323 Filed 08/17/21 Page 4 of 5




Motion to Compel production of certain information about Project Veritas donors.

Defendants filed Objections to that ruling (ECF No. 157). Those Objections have

already been fully briefed. (ECF No., 157). Defendants should seek leave of this

court to file their supplemental brief; Plaintiff can file a response as allowed by the

Local Rules; and the Court can then consider the relevance or effect of the Americans

for Prosperity case based on proper briefing.

                                  CONCLUSION

      For the reasons set forth above and in Plaintiff’s Motion to Strike Defendants’

Notice of Supplemental Authority, Plaintiff’s Moiton to Strike should be granted.

Dated: August 17, 2021           Respectfully submitted,

                                 /s/ Mark H. Cousens

                                 MARK H. COUSENS
                                 26261 Evergreen Road, Suite 110
                                 Southfield, Michigan 48076
                                 cousens@cousenslaw.com
                                 248-355-2150
                                 P12273

                                 /s/ Joseph E. Sandler
                                 JOSEPH E. SANDLER
                                 Sandler Reiff Lamb Rosenstein
                                 & Birkenstock PC
                                 1090 Vermont Ave., N.W. Suite 750
                                 Washington D.C. 20005
                                 202-479-1111
                                 sandler@sandlerreiff.com




                                          4
Case 4:17-cv-13292-LVP-EAS ECF No. 200, PageID.6324 Filed 08/17/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of August, 2021 I electronically filed
the foregoing Plaintiff’s Reply to Defendants’ Response to Plaintiff’s Motion to
Strike using the ECF system which send notification of such filing to all counsel
of record.


                                               /s/ Joseph E. Sandler

                                              Co-Counsel for Plaintiff




                                          5
